DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 1/25/21 is acknowledged.  The traversal is on the ground(s) that the claims do have a single technical feature not taught by the prior art as all of the claims are dependent on claim 1.  This is not found persuasive because, as shown below, claim 1 does not contain a technical feature that differentiates it from the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/21.
Claim Objections
 Claims 4-8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-8 have not been further treated on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of U.S. Patent No. 10800084 in view of 10800084. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 1080084 recites in claims 1, 5, 7 A 3D printer head (100), comprising - a chamber (110) that is configured for receiving liquid or solid print material (DM) through an inlet (114), wherein - the chamber (110) has an outlet opening (120) on one surface (116), and - a spiral feed screw (130) is associated with the chamber (110) and is configured for supplying the outlet opening with print material that passes from the inlet into the chamber, by coupling the spiral feed screw (130) or the chamber (110) to a drive (132) that is configured for rotating the spiral feed screw or the chamber in such a way that the spiral feed screw rotates at a distance from the surface of the chamber and relative thereto, wherein - the spiral feed screw - - has at least one conveyor (136) that is configured for conveying print material (DM) between a radially outwardly situated inlet area (140) and a radially inwardly situated outlet area (142), toward the latter, and - - has at least one discharge conveyor (144) that is arranged and configured for 
As to claim 2, 1080084 recites in claims 1, 5, 7 teaches the spiral feed screw and the chamber are configured for rotating relative to one another in such a way that the gas inclusions present in the print material are transported away through the discharge conveyor, at least from the radially inner border zone of the conveyor, before such gas inclusions reach the interior of the outlet area, and the spiral feed screw thus conveys print material that is largely free of gas into the interior of the outlet area, and from there to the chamber outlet opening. 
As to claim 3, 1080084 recites in claims 1, 5, 7 the spiral feed screw has an approximately circular end-face side that faces the surface of the chamber having the outlet opening, and/or - the end-face side has a center that is in approximate alignment with the outlet opening in the surface of the chamber, and/or - the end-face side of the spiral feed screw is situated approximately parallel to the surface of the chamber, and is oriented in such a way that the radially inwardly situated outlet area of the spiral feed screw rotates at a distance from the outlet opening, and close thereto.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .
Stubenruss (WO 2016020150 with US 2017/0210069 used as translation).
As to claim 1, Stubenruss teaches printer head (426) [Abstract], comprising a chamber (426) that is configured for receiving liquid or solid print material through an inlet (opening on top right of chamber), wherein the chamber (426) has an outlet opening (opening above 436) on one surface [0040-0044, Fig 11], and a spiral feed screw (412) is associated with the chamber and is configured for supplying the 
As to claim 2, Stubenruss teaches the spiral feed screw and the chamber are configured for rotating relative to one another [0041, 0042] thus the article would be capable of being operated in such a way that the gas inclusions present in the print material are transported away through the discharge conveyor, at least from the radially inner border zone of the conveyor, before such gas inclusions reach the interior of the outlet area, and the spiral feed screw thus conveys print material that is largely free of gas into the interior of the outlet area, and from there to the chamber outlet opening. The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II.  
As to claim 3, Stubenruss teaches the spiral feed screw has an approximately circular end-face side that faces the surface of the chamber having the outlet opening (the bottom of the disc) [Fig 11], and/or the end-face side has a center that is in approximate alignment with the outlet opening in the surface of the chamber (the bottom center of the disc) [Fig 11], and/or - the end-face side of the spiral feed screw is situated approximately parallel to the surface of the chamber, and is oriented in such a way that the radially inwardly situated outlet area of the spiral feed screw rotates at a distance from the outlet opening, and close thereto [Fig 11, 0041, 0042]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742